Defendants appeal from a judgment in favor of the plaintiff for $3,800 in an action brought to recover said sum alleged to be due him for salary as president.
[1] Defendants contend that there was not sufficient evidence to sustain the findings, that the trial court erred in certain rulings on the admission of evidence and also that it erred in denying defendants' motion for nonsuit interposed at the conclusion of plaintiff's case.
However, there was substantial evidence to sustain the findings, there were no prejudicial errors in the rulings on the admission of evidence, and the motion for nonsuit was properly denied.
Judgment affirmed.
Houser, Acting P.J., and York, J., concurred.